UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 Dated:September 26, 2012 Commission File Number: 001-13184 TECK RESOURCES LIMITED (Exact name of registrant as specified in its charter) Suite 3300 – 550 Burrard Street, Vancouver, British ColumbiaV6C 0B3 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F Form 40-F X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Teck Resources Limited (Registrant) Date: September 26, 2012 By: /s/Karen L. Dunfee Karen L. Dunfee Corporate Secretary For Immediate ReleaseDate: September 26, 2012 12-40-TR Teck’s Q3 2012 Financial Results and Investors’ Conference Call October 24, 2012 Vancouver, BC – Teck Resources Limited (TSX: TCK.A and TCK.B, NYSE: TCK) will release its third quarter 2012 earnings results on Wednesday, October 24, 2012 before market open. The company will hold an investor conference call to discuss the third quarter 2012 earnings results at 11:00 a.m. Eastern time / 8:00 a.m. Pacific time, on Wednesday, October 24, 2012. Conference call dial-in at 416.340.8530, no pass code required. Media are invited to attend on a listen-only basis. A live audio webcast of the conference call, together with supporting presentation slides, will be available at Teck's website at www.teck.com. The webcast will be archived at www.teck.com until January 23, 2013. To listen to a post-call recording of the call, dial toll free 800.408.3053 or 905.694.9451 and enter access number 2365559 when prompted. The recording will be available from 2:00 p.m. Pacific time October 24, 2012 to 11:59 p.m. Pacific time November 23, 2012. About Teck Resources Teck is a diversified resource company committed to responsible mining and mineral development with major business units focused on copper, steelmaking coal, zinc and energy. Headquartered in Vancouver, Canada, its shares are listed on the Toronto Stock Exchange under the symbols TCK.A and TCK.B and the New York Stock Exchange under the symbol TCK. Further information about Teck can be found at: www.teck.com. Investor Contact: Greg Waller Vice President Investor Relations & Strategic Analysis Tel. 604.699.4014 greg.waller@teck.com
